    Case 1:20-cv-03028-LTB-NYW Document 64 Filed 07/14/21 USDC Colorado Page 1 of 4




                                   IN THE UNITED STATES DISTRICT COURT
                                      FOR THE DISTRICT OF COLORADO

        Civil Action No. 20-cv-3028-LTB-NYW

        MARK D. REMALY, an individual,

                    Plaintiff,

          v.

        WYNDHAM RESORT DEVELOPMENT CORPORATION
        d/b/a Worldmark by Wyndham, an Oregon Corporation

                    Defendants.


                                     DECLARATION OF ANDREW C. GRESIK


                   Pursuant to 28 U.S.C. § 1746, I, Andrew C. Gresik, declare as follows:

                   1.      I am one of the attorneys representing Defendant Wyndham Resort Development

        Corporation d/b/a Worldmark by Wyndham (“Wyndham”) in the above-captioned case. I have

        personal knowledge of the facts attested to in this declaration.

                   2.      True and correct copies of excerpts from the transcript of the Deposition of Mark

        D. Remaly, which deposition took place on April 26, 2021, are attached to this declaration as

        Exhibit A.

                   3.      True and correct copies of excerpts from the transcript of the Deposition of Kasey

        Hunt, which deposition took place on March 31, 2021, are attached to this declaration as Exhibit

        B.

                   4.      True and correct copies of excerpts from the transcript of the Deposition of Levelyn

        Barber, which deposition took place on March 24, 2021, are attached to this declaration as Exhibit

        C.


                                                            1
4829-9191-8065.1
    Case 1:20-cv-03028-LTB-NYW Document 64 Filed 07/14/21 USDC Colorado Page 2 of 4




                   5.    True and correct copies of excerpts from the transcript of the Deposition of Lovelyn

        Sarmiento, which deposition took place on March 30, 2021, are attached to this declaration as

        Exhibit D.

                   6.    True and correct copies of excerpts from the transcript of the Deposition of Stan V.

        Smith, which deposition took place on May 24, 2021, are attached to this declaration as Exhibit

        E.

                   7.    True and correct copies of excerpts from the transcript of the Deposition of John

        Ulzheimer, which deposition took place on May 26, 2021, are attached to this declaration as

        Exhibit F.

                   8.    True and correct copies of excerpts from the transcript of the Deposition of Leslie

        Hannon, which deposition took place on June 28, 2021, are attached to this declaration as Exhibit

        G.

                   9.    A true and correct copy of Defendant’s Exhibit 1 from the Deposition of Mark D.

        Remaly is attached to this declaration as Exhibit H.

                   10.   A true and correct copy of Defendant’s Exhibit 3 from the Deposition of Mark D.

        Remaly is attached to this declaration as Exhibit I.

                   11.   A true and correct copy of Defendant’s Exhibit 5 from the Deposition of Mark D.

        Remaly is attached to this declaration as Exhibit J.

                   12.   A true and correct copy of Defendant’s Exhibit 9 from the Deposition of Mark D.

        Remaly is attached to this declaration as Exhibit K.

                   13.   A true and correct copy of Defendant’s Exhibit 11 from the Deposition of Mark D.

        Remaly is attached to this declaration as Exhibit L.

                   14.   A true and correct copy of Defendant’s Exhibit 15 from the Deposition of Mark D.



                                                          2
4829-9191-8065.1
    Case 1:20-cv-03028-LTB-NYW Document 64 Filed 07/14/21 USDC Colorado Page 3 of 4




        Remaly is attached to this declaration as Exhibit M.

                   15.    True and correct copies of excerpts from Defendant’s Exhibit 1 from the Deposition

        of Kasey Hunt is attached to this declaration as Exhibit N.

                   16.    A true and correct copy of Exhibit 2 from the Deposition of Levelyn Barber is

        attached to this declaration as Exhibit O.

                   17.    A true and correct copy of Exhibit 5 from the Deposition of Levelyn Barber is

        attached to this declaration as Exhibit P.

                   18.    A true and correct copy of Exhibit 9 from the Deposition of Levelyn Barber is

        attached to this declaration as Exhibit Q.

                   19.    A true and correct copy of Exhibit 1 from the Deposition of Lovelyn Sarmiento is

        attached to this declaration as Exhibit R.

                   20.    True and correct copies of excerpts from Defendant’s Exhibit 53 from the

        Deposition of Dr. Leslie Hannon is attached to this declaration as Exhibit S.

                   21.    True and correct copies of excerpts from Plaintiff’s medical records, produced in

        this matter Bates stamped REM0583, REM0604, REM0612, REM0624, and REM0637 are

        attached to this declaration as Exhibit T.

                   22.    I declare under penalty of perjury under the laws of the United States of America

        that the foregoing is true and correct.

                   Executed this 14th day of July 2021




                                                               /s/ Andrew C. Gresik
                                                               Andrew C. Gresik




                                                          3
4829-9191-8065.1
    Case 1:20-cv-03028-LTB-NYW Document 64 Filed 07/14/21 USDC Colorado Page 4 of 4




                                        CERTIFICATE OF SERVICE

              I hereby certify that on July 14, 2021, I filed the foregoing with the Clerk of Court through
        the CM/ECF system which will send notification of such filing to all counsel of record.

                                                             s/ Andrew C. Gresik
                                                             Andrew C. Gresik




4829-9191-8065.1
